 1   ELLEN ROSENBLUM
     Attorney General
 2   NICOLE DEFEVER, State Bar No.191525
     Senior Assistant Attorney General
 3   Oregon Department of Justice
     100 Market Street
 4   Portland, OR 942401
     Telephone: (971)673-1880
 5   Fax: (971) 673-5000
     E-mail: Nicole.DeFever@doj.state.or.us
 6   Attorneys for Plaintiff State of Oregon

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11

12
     STATE OF CALIFORNIA et al.;                              Case No. 4:19-cv-00872-HSG
13
                                              Plaintiffs, ORDER GRANTING MOTION TO
14                                                        WITHDRAW AS COUNSEL FOR
                    v.                                    PLAINTIFF STATE OF OREGON
15

16   DONALD J. TRUMP, in his official                         Judge:        Hon. Haywood S. Gilliam, Jr.
     capacity as President of the United States of            Trial Date:   None Set
17   America et al.;                                          Action Filed: February 18, 2019
18                                         Defendants.
19

20

21          Henry Kantor seeks leave to withdraw as counsel for plaintiff State of Oregon in the

22   above-captioned litigation pursuant to Local R. 11-5(a) and Cal. R. Pro Conduct 3-700(A)(1). As

23   this Court finds that Mr. Kantor has submitted satisfactory reasoning for withdrawal, and that

24   granting her Motion will not cause substantial prejudice or delay to any party.

25

26

27

28
                                                          1
               Order Granting Motion to Withdraw as Counsel for Plaintiff State of Oregon (4:19-cv-00872)
 1          IT IS HEREBY ORDERED THAT Henry Kantor’s Motion to Withdraw as Counsel for
 2   plaintiff State of Oregon is GRANTED, and Henry Kantor is hereby terminated as counsel in the
 3   proceeding.
 4          DATED October 31, 2019.
 5

 6
                                                          Hon.
                                                          H
                                                          Ho n. Ha
                                                                H
                                                                Haywood
                                                                   ywood S. Gilliam, Jr.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
              Order Granting Motion to Withdraw as Counsel for Plaintiff State of Oregon (4:19-cv-00872)
